DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance: 
regarding Claim 1, Ln 13-14, the limitations “elastic stripping frame” and elastic stripping sheets” are not illustrated in sufficient detail to distinguish them from other elements of art; 
regarding Claim 4, Ln 1-4, “each layer of the combined cabinet is internally provided with customized C-shaped steel, and the customized C-shaped steel is formed by welding channel steel, square steel or H-shaped steel” are not illustrated in sufficient detail to distinguish them from other elements of art. 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
“one or more bolts” as described in the specification, and claimed in Claim 1, Ln 20; 
“the structure of each layer of the combined cabinet are identical”, as claimed in Claim 2; Examiner notes that, as illustrated in Fig.s 3 & 4, the uppermost layer of the combined cabinet contains element (15) which the lower layers do not, and the lower layers contain element (17), which the upper layer does not; 
and Claim 5, Ln 1, or “eyebolts” claimed in Claim 5, Ln 2.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Regarding Claim 1: 
Ln 2, “heating system” and “power system”; 
Ln 22, the limitation “moving doors”; 
regarding Claim 7, Ln 2-3, the limitations radial annular groove and multi-start spiral groove. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding Claim 1, Ln 6, the limitation “supporting frame”.  Examiner suggests “bottom supporting frame”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1: 
Ln 1, 6-7, 9, the limitation “temporary” is indefinite for failing to particularly point out and distinctly claim the limit of the amount of time during which material may be stored, thus defining the metes and bounds of the claim; 
Ln 13-14, the limitations elastic stripping frames or sheets is indefinite for failing to particularly point out and distinctly claim the structure of elastic stripping frames or sheets which differentiate the claimed art from the prior art of record; 
Ln 16, the limitation “fast-assembly type structure” is indefinite for failing to particularly point out and distinctly claim the structure which differentiates the claimed structure from another type of structure; 
Ln 17, the limitation “granulator connecting flange” is indefinite for failing to particularly point out and distinctly claim the structure which differentiates the claimed connecting flange from another type of connecting flange; 
Ln 20, the limitation “the two ends of the internal flange” lacks antecedent basis in the claims, the structure of the flange not having been previously claimed; 
Ln 20, the limitation “in a positioning manner” is indefinite for failing to particularly point out and distinctly claim what constitutes a positioning manner; 
Ln 24, the limitation “rotating speed sensor” is indefinite for failing to particularly point out and distinctly claim whether the sensor rotates or senses rotation. 
Regarding Claim 3: 
Ln , 2, the limitation “may be increased or reduced” is indefinite for failing to particularly point out and distinctly claim whether the limitation is required or not; 
Ln 3, the limitation “the requirements” lacks antecedent basis in the claims; 
Ln 3, the limitation “the requirements” is indefinite for failing to particularly point out and distinctly claim which requirements are necessary. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 104826548), hereinafter Zhang (‘548), in view of Zhang (CN 106422974), hereinafter Zhang (‘974), Wilson, et alia (US 4,578,185), hereinafter Wilson, and Muma, et alia (CN 2239165), hereinafter Muma. 
Regarding Claim 1, Zhang (‘548) discloses a combined crushing granulation drier, comprising 
a combined cabinet (Para [0028], Ln 1-2; as illustrated in at least Fig 1), 
the combined cabinet is provided with a plurality of layers (Para [0028], Ln 1-2; as illustrated in at least Fig 1), 
an exhaust port (03) is arranged at the uppermost layer of the combined cabinet (Para [0033], Ln 1; as illustrated in at least Fig 1), 
the lowest layer of the combined cabinet is equipped with 
an air inlet (12) (Para [0037], Ln 1; as illustrated in at least Fig 1) and a (16) bottom supporting frame (Para [0039], Ln 1; as illustrated in at least Fig 1), 
the air inlet is arranged on the supporting frame as illustrated in at least Fig 1); 
the combined cabinet is internally provided with the rolling unit as illustrated in at least Fig 1), 
the rolling unit comprises at least one layer of rolling machine as illustrated in at least Fig 1), 
each layer of rolling machine is provided with at least one set of rolling machine rotary drums (06) (as illustrated in at least Fig 1), 
the rolling machine rotary drums are arranged up and down (as illustrated in at least Fig 1); 
the first layer of the rolling machine rotary drums are provided with elastic stripping sheets (09) (Para [0036], Ln 1; as illustrated in at least Fig 1); 
a cleaning blade (05) (Para [0034], Ln 1; as illustrated in at least Fig 1) is arranged under each rolling machine rotary drum; 
a feed temporary storage bin (01) (Para [0032], Ln 1; as illustrated in at least Fig 1), 
the feed temporary storage bin is arranged on the top of the combined cabinet (Para [0032], Ln 1; as illustrated in at least Fig 1), 
the feed temporary storage bin and the uppermost layer of the combined cabinet are connected, fixed and sealed by connecting flanges of the feed temporary storage bin (as illustrated in at least Fig 1); 
a rolling unit (02) (Para [0032], Ln 1; as illustrated in at least Fig 1), 
a heating system (22) (Para [0046], Ln 1-3) and 
a power system (Para [0009], Ln 2), 
wherein 
two adjacent layers of the combined cabinet are connected by granulator connecting flanges (Para [0012], Ln 6-8; as illustrated in at least Fig 1). 
Zhang (‘548) is not explicit to the first layer of the rolling machine rotary drums are provided with elastic stripping sheets.  Zhang (‘974) teaches a combined crushing granulation drier.  Zhang (‘974) further teaches an elastic peeling frame or elastic peeling sheet (14) is arranged on the first rolling mill drum of the rolling unit at the bottom of the feeding bin to isolate the hard foreign matter in the wet material and dampen the rapid entry of the special material into the rolling mill (Para [0015], Ln 1-3; as illustrated in at least Fig 6).  Zhang (‘974) further teaches the purpose and effect of the elastic peeling frame or elastic peeling sheet is, using the effect of the reaction force, the hard particles are bounced, so that they can play the role of sorting and stripping. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, disclosed by Zhang (‘548), to include elastic peeling frame or elastic peeling sheet is arranged on the first rolling mill drum of the rolling unit, in order to sort and strip the hard particulate matter from the stream of material to be reduced, as taught by Zhang (‘974). 
Zhang (‘548) is silent to dampers are arranged between two adjacent layers of the rolling machine rotary drums.  Zhang (‘974) further teaches dampers (17), arranged between two adjacent layers of the rolling machine rotary drums (Para [0017, Ln 1-2; as illustrated in at least Fig 6).  Zhang (‘974) further teaches the damper interferes with the movement of small particles, forcing them to participate in the mixing and granulation of large particles and large blocks, and the materials are balanced in the granulator. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974), to include dampers arranged between two adjacent layers of the rolling machine rotary drums, as taught by Zhang (‘974), so that the dampers interfere with the movement of small particles, forcing them to participate in the mixing and granulation of large particles and large blocks, and the materials are balanced in the granulator. 
Zhang (‘548) is not explicit to the combined cabinet is of a fast-assembly type structure (Examiner notes the structure of “a fast-assembly type structure” is absent from the disclosure and is not recited with any criticality; however, Examiner notes that Zhang (‘548) discloses “each layer of the multi-layer composite box is connected and fixed by the connection flange of the multi-layer granulator, and the number of boxes can be increased or decreased at will” (Para 0012], Ln 6-8; as illustrated in at least Fig 1), and this has been interpreted to mean the combined cabinet may be assembled in reasonably short time, thus satisfying the definition of a fast-assembly type structure. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974), to include elements such as flanges and removable connections, in order to facilitate the rapid assembly and reconfiguration of the combined crushing granulation drier. 
Zhang (‘548) is silent to each granulator connecting flange is an internal connecting flange, which is arranged on the inner side of the combined cabinet and is fixedly connected with the combined cabinet by one or more bolts at the two ends of the internal flange in a positioning manner.  However, Examiner notes that Zhang (‘548) does teach connecting flanges between sections of the combined cabinet, which are fixedly connected (Para 0012], Ln 6-8; as illustrated in at least Fig 1).  The location of the flanges on the inner side of the combined cabinet is not recited with any criticality, and Examiner notes the reversal of the flanges as taught by Zhang (‘548) would be a simple reversal of known elements with an expected result.  Further, Examiner notes that it would have been obvious to a skilled Artisan to connect the flanges with bolted connections, thus locating the respective components as required for proper function of the apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974), to include internal connecting flange, which is arranged on the inner side of the combined cabinet and is fixedly connected with the combined cabinet by one or more bolts at the two ends of the internal flange in a positioning manner, thus locating the respective components as required for proper function of the apparatus. 
Zhang (‘548) is silent to an alarm device is arranged on the outer side of the combined cabinet.  Muma teaches an apparatus for automatically cutting open a refuse bag, a related art.  Muma further teaches the apparatus includes an alarm, provided to signal the operator of an overload condition.  Muma is not explicit to the location of the alarm, however a skilled Artisan would recognize that the location of the alarm would be commensurate with its function, and place it where it would perform that function best.  Examiner notes that the function, structure and placement of the alarm are not recited with any criticality. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974), to include alarm device is arranged on the outer side of the combined cabinet, as taught by Muma, in order to signal the operator of an overload condition. 
Zhang (‘548) is silent to moving doors are arranged on the left side and the right side of the combined cabinet respectively.  Wilson teaches a rotating mill for comminution of waste material, a related art.  Wilson further teaches moving doors (Col 6, Ln 28-30, 39-40), to allow for evacuation of material within the cabinet. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974)/Muma, to include moving doors, as taught by Wilson, to allow for evacuation of material within the cabinet. 
Zhang (‘548) is silent to each rolling drum of the combined crushing granulation drier is internally provided with a rotating speed sensor.  Wilson teaches a rotating speed sensor, positioned on the rotating drum, for detecting abrupt reduction in speed. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson, to include rotating speed sensor, positioned on the rotating drum, for detecting abrupt reduction in speed, as taught by Wilson. 
Examiner notes the line numbers referred to in the foreign art references Zhang (‘548) and Zhang (‘974) refer to the translations of those documents, included herein.
Examiner notes the limitation “temporary storage bin” has been interpreted to mean an element capable of retaining material for later use; the limitations stripping frames and stripping sheets have been interpreted to mean elements which disrupt the flow of material to the crushing rollers; the limitation “fast–assembly type structure” has been interpreted to mean a structure having bolted connections, consistent with the specification connections; the limitation “granulator connecting flanges” has been interpreted to mean flanges exist on at least one of the cabinet elements; the limitation “in a positioning manner” has been interpreted to mean connecting elements include elements which enable them to be fastened together in a desired orientation; the limitation “rotating speed sensor” has been interpreted to mean a sensor which senses the rotational speed of the rolling drum.  These interpretations are necessary for the examination of the claims and advancement of prosecution, due to lack of clarity of the disclosure of the instant application.  If Applicant does not wish these interpretations, Examiner respectfully requests clear descriptions of the desired interpretations and further notes that no new matter may be added to the instant application. 
Regarding Claim 2, combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson teach all aspects of the claimed invention as stated above. 
Zhang (‘548) further teaches the structure of each layer of the combined cabinet are substantially identical, with respect to the arrangement of the rollers to each other, and the cabinet containing them, as illustrated in at least Fig.s 1 & 2. 
Regarding Claim 3, combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson teach all aspects of the claimed invention as stated above. 
Zhang (‘548) discloses the amount of the layers of the combined cabinet may be increased or reduced depending on the requirements, “each layer of the multi-layer composite box is connected and fixed by the connection flange of the multi-layer granulator, and the number of boxes can be increased or decreased at will” (Para 0012], Ln 6-8; as illustrated in at least Fig 1). 
Regarding Claim 6, combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson teach all aspects of the claimed invention as stated above. 
Zhang (‘548) is silent to the surface of each rolling machine rotary drum is provided with a radial annular groove.  Zhang (‘974) teaches rollers having radial annular grooves (Para [0032], Ln 1-3; as illustrated in at least Fig 2).  Zhang (‘974) teaches the purpose of the grooves is to nibble block and cake-shaped materials smoothly, and balance the pulling force due to the arrangement of the multi-head spiral grooves and avoid work. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson, to include rollers having radial annular grooves, as taught by Zhang (‘974), in order to nibble block and cake-shaped materials smoothly, and balance the pulling force due to the arrangement of the multi-head spiral grooves and avoid work.
Regarding Claim 7, combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson teach all aspects of the claimed invention as stated above. 
Zhang (‘548) is silent to the surface of each rolling machine rotary drum is provided with a radial annular groove and a multi-start spiral groove, and the radial annular groove and the multi-start spiral groove are combined into alternate reticular arrangement to form an indented structure. 
Zhang (‘974) teaches rollers having radial annular grooves and a multi-start spiral groove, and the radial annular groove and the multi-start spiral groove are combined into alternate reticular arrangement to form an indented structure (Para [0032], Ln 1-3; as illustrated in at least Fig 2).  Zhang (‘974) teaches the purpose of the grooves is to nibble block and cake-shaped materials smoothly, and balance the pulling force due to the arrangement of the multi-head spiral grooves and avoid work. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson, to include rollers having radial annular grooves and a multi-start spiral groove, and the radial annular groove and the multi-start spiral groove are combined into alternate reticular arrangement to form an indented structure, as taught by Zhang (‘974), in order to nibble block and cake-shaped materials smoothly, and balance the pulling force due to the arrangement of the multi-head spiral grooves and avoid work. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (‘548), in view of Zhang (‘974), Wilson, Muma and Sato, et alia (JP 2002086004), hereinafter Sato. 
Regarding Claim 4, combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson teach all aspects of the claimed invention as stated above. 
Zhang (‘548) is silent to each layer of the combined cabinet is internally provided with customized C-shaped steel, and the customized C-shaped steel is formed by welding channel steel, square steel or H-shaped steel.
Sato teaches a soil grinding mill, a related art.  Sato further teaches an internal frame constructed of C–shaped steel (Para [0051], Ln 1-2).  While Sato is not explicit to customizing the C–shaped steel, a skilled Artisan would recognize the need to modify an as–rolled steel section in order to provide the necessary functionality required for that element to provide support and connection.  Examiner notes the limitation “customized” is not recited with any criticality or further definition and has been interpreted to mean modified from the as–rolled condition.  Examiner further notes the product by process claim of welding the C–shaped steel would not limit the function of the steel, if the resulting section had been produced by other means, e.g., bolting.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson, to include the combined customized internally provided with customized C-shaped steel, as taught by Sato, in order to provide structural support. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (‘548), in view of Zhang (‘974), Wilson, Muma and Hanby (US 3,568,642), hereinafter Hanby. 
Regarding Claim 5, combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson teach all aspects of the claimed invention as stated above. 
Zhang (‘548) is not explicit to the bolts of the combined cabinet are arranged to be eyebolts.  Hanby teaches a feed storage bin, a related art.  Hanby further teaches a flange (28) secured with and eyebolt (25) within the bin. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined crushing granulation drier, as taught by combined Zhang (‘548)/Zhang (‘974)/Muma/Wilson, to include bolts of the combined cabinet are arranged to be eyebolts, as taught by Hanby, to provide for a means to attach to the bolted connection, using the eye of the bolt. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaestingschaefer, et alia (US 5,312,056), hereinafter Kaestingschaefer.  Kaestingschaefer teaches a patterned rolling mill roller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725